Citation Nr: 1603939	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-34 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

 Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Fay E. Fishman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970.  He died in February 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.  In July 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

In a February 2015 decision, the Board denied the claim.  The appellant appealed.  In an October 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion by the parties and remanded the claim back to the Board for action consistent with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the joint motion, the parties found that the Board must to make a finding as to whether the Veteran had an air gun inoculation in service.

The Veteran served on active duty from September 1967 to June 1970.

Then, if this finding is affirmative, the Board is required to ensure that a medical opinion is obtained addressing whether the Veteran's death causing hepatitis C is related to the air gun inoculation.  

Resolving any reasonable doubt in the Veteran's favor, the Board presumes that he did receive an air gun injection during service (there is simply no way the Board can confirm or disprove such an event from over 46 years ago).  

Consequently, a remand is required so that the AOJ can arrange for a VA medical opinion addressing the likelihood that the Veteran's hepatitis C is related to an air gun injection in service.  As the appellant testified at the Board hearing that the Veteran also shared razors during service to some extent, the opinion should also address this potential risk factor.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA medical opinion by an appropriate medical professional regarding the etiology of the Veteran's hepatitis C.  The claims file should be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, the post-service medical records, including a February 2008 record from North Valley Gastroenterology indicating that the Veteran had been told that he had hepatitis C approximately 18 years previously and a September 2012 medical opinion from Dr. H.A.; and any other information deemed pertinent.  

The medical professional should then provide an opinion in answer to the following question:

Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's hepatitis C was caused by or the result of any event in service such as receiving jet injector vaccinations or sharing razors?  

For purposes of the provision of this opinion, the medical professional should assume that the Veteran did receive jet injector vaccinations during service and did share razors to some extent during service.  

 The examiner should provide a rationale for the opinion(s) provided.

2.  Review the medical opinion to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

3.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




